UNITED STATES DISTRICT COURT

st} SNT
SOUTHERN DISTRICT OF NEW YORK 2CUME

WL ECTROME: ALLY FILED]

. at bbe

at * i iis WOE
“— oy ws . +

io " :

[USDC SDNY
i
t

STEVEN MATZURA, on behalf of himself and all :
other persons similarly situated,

 

are FILED: We

Plaintiff,
ORDER

-against-
19 Civ. 8044 (GBD)
BROOK N WOOD FAMILY CAMPGROUND,
INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

November 19, 2019

EPR B. DANIELS
ted States District Judge

 
